Name: Regulation (EEC) No 275/74 of the Commission of 31 January 1974 laying down detailed rules for the grant by tender of private storage aid for beef and veal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 2. 74 Official Journal of the European Communities No L 28/61 REGULATION (EEC) No 275 /74 OF THE COMMISSION of 31 January 1974 laying down detailed rules for the grant by tender of private storage aid for beef and veal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the Euro ­ pean Economic Community ; Having regard to Council Regulation (EEC) No 805 / 68 ( 1 ) of 27 June 1968 on the common organization of the market in beef and veal as last amended by Regulation (EEC) No 187/73 ( 2 ), and in particular Article 8 (2 ) thereof ; Whereas Article 5 of Regulation (EEC) No 805/68 provides for the possibility of aid for private storage being granted in the event of a substantial fall in prices in the Community ; whereas Article 4 ( 1 ) of Council Regulation (EEC) No 989/68 ( 3 ) of 15 July 1968 laying down general rules for granting private storage aid for beef and veal specifies that the amount of aid may be fixed by means of an invita ­ tion to tender ; whereas Articlles 4 and 5 of the same Regulation contains rules to be observed in connection with this procedure ; whereas, however, more de ­ tailed rules are necessary ; Whereas it should be specified that any aid granted as a result of an invitation to tender will be paid solely in respect of the storage of products meeting certain specifications ; whereas, to this end, products should be required to comply with the provisions of the Directives on intra-Community trade in bovine animals and swine and intra-Community trade in fresh meat respectively ; whereas it should also be stipulated that products comply with certain tech ­ nical requirements and that they be of Community origin ; Whereas, to ensure equal treatment for all interested parties in the Community, the decision to issue an invitation to tender should be published in the Official Journal of the European Communities ; whereas this decision should be accompanied by a notice of invitation to tender ; Whereas, if the purpose of the invitation to tender is to be achieved, it would seem advisable to confine it to natural and legal persons established in the Community whose past activities and professional experience afford guarantees that storage will be effected in a proper manner and who have adequate refrigeration capacity within the Community ; Whereas , to ensure that the tendering procedure is effective, only those tenders which contain enough information for their assessment and include a formal undertaking by the tenderer guaranteeing that storage operations will be brought to a successful conclusion should be accepted ; whereas the achievement of this objective also calls for the provision of a security ; whereas this security would not be released until all undertakings have been fulfilled and the terms of the invitation to tender complied with ; whereas, however, in view of normal commercial practice, a certain margin must be allowed as regards the quantity actually put into store ; Whereas details regarding the scrutiny of tenders and their transmission to the Commission by Member States should be laid down ; Whereas the purpose of the invitation to tender is to determine the amount of aid ; whereas in the selection of tenders preference will be given to those which are most favourable to the Community ; whereas to this end a maximum amount of aid could be fixed below which tenders would be accepted ; whereas, if no favourable tenders are sub ­ mitted, the invitation to tender could be discon ­ tinued ; Whereas arrangements for informing tenderers of the outcome of the invitation to tender should be specified ; Whereas the aid should be paid to interested parties within a reasonable period after they become entitled to aid ; Whereas provision should be made for appropriate steps to be taken should the market situation call for a change in the storage period ; ( ») OJ No L 148 , 28 . 6. 1968, p. 24. (*) OJ No L 25, 30. 1 . 1973 , p. 23 . ( ») OJ No L 169, 18 . 7. 1968 , p. 10. Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Manage ­ ment Committee for Beef and Veal, No L 28/62 Official Journal of the European Communities 1 . 2 . 74 HAS ADOPTED THIS REGULATION : Article 1 1 . The grant by way of tender of the private storage aid referred to in Article 5 ( 1 ) ( a ) of Regu ­ lation (EEC) No 805/68 shall be governed by the provisions set out hereunder. 2 . For this Regulation 'appropriate agency' shall mean the intervention agency or any other agency designated by each Member State. Article 2 Private storage aid may be granted only in respect of products which : ( a ) comply, in the case of live animals , with the provisions of the Council Directive of 26 June 1964 (*) on animal health problems affecting intra-Community trade in bovine animals and swine, as last amended by Directive No 73/ 150/ EEC ( 2 ), and in particular Article 3 thereof ; ( b ) comply, in the case of meat, with the provisions of the Council Directive of 26 June 1964 ( 3 ) on health problems affecting intra-Community trade in fresh meat, as last amended by the Act of Accession ( 4 ), and in particular Articles 3 and 4 thereof ; ( c ) have no characteristics rendering them unsuitable for storage and subsequent use ; (d) originate in the Community within the meaning of Article 4 of Council Regulation (EEC) No 802/68 ( 5 ) of 27 June 1968 on the common definition of the concept of the origin of goods , as last amended by the Act of Accession ( 6 ) ; ( e ) do not come, in the case of meat, from animals slaughtered as a result of emergency measures . Member States shall inform the Commission of the provisions adopted for the application of this Article . Article 3 Where a decision is taken to grant private storage aid, the Commission shall draw up an invitation to tender. The invitation shall indicate the terms of the invitation to tender, the products to be stored, the deadline for the submission of tenders and the total quantity in respect of which private storage aid can be granted. This invitation to tender shall be published in the Official Journal of the European Communities . Article 4 The invitation to tender shall be open to all natural or legal persons  carrying on business in beef and veal and offi ­ cially registered in a Member State ; and  having suitable storage facilities within the Community . Article 5 1 . Tenderers shall either deliver written tenders to the appropriate agency against a receipt, or address tenders to that agency by registered letter, telex or telegram. 2 . Tenders shall indicate : ( a ) the invitation to tender to which the tender relates ; ( b ) the name and address of the tenderer ; ( c ) the products and the quantity expressed in net weight of products to be stored ; ( d ) the amount of aid proposed per metric ton in the currency of the Member State to which the agency referred to in paragraph 1 is responsible. 3 . A tender shall be valid only if : ( a ) proof is furnished before the period for the sub ­ mission of tenders expires that the security for tender required by Article 6 has been provided ; (b ) it includes an undertaking from the tenderer : ( aa ) to store only meat from livestock which have been slaughtered for not more than six days , and in any event from livestock slaughtered after the day of publication of the invitation to tender ; ( bb ) to place in store at his own risk and expense the quantity referred to in paragraph 2 ( c) (*) OJ No 121 , 29 . 7 . 1964, p . 1977/64 . ( 2 ) OJ No L 172 , 28 . 6 . 1973 , p. 18 . ( 3) OJ No 121 , 29. 7. 1964, p . 2012/64 . ( 4 ) OJ No L 73 , 27 . 3 . 1972 , p. 36 . ( ») OJ No L 148 , 28 . 6 . 1968 , p. 1 . ( ¢) OJ No L 73 , 27. 3 . 1972 , p. 47. i . 2 . 74 Official Journal of the European Communities No L 28/63 within four weeks of receipt of the notifica ­ tion referred to in Article 9 ; ( cc ) to keep these products in store, in the same condition, for at least three months from the day on which entitlement to aid is established, the appropriate agency receives notice of the effective storage of the quan ­ tity referred to in paragraph 2 ( c ) ; ( dd ) to advise the appropriate agency of the day and place of storage and the nature and quantity of the products to be stored ; ( ee ) to forward to that appropriate agency without delay the supporting documents for the storage operations ; (ff) to store the products in easily identifiable lots which bear the date of entry into storage and the net weight of each lot ; (gg) to allow the appropriate agency to check fulfilment of these obligations at any time ; ( c) it relates to a minimum quantity of 75 metric tons . 4. A tender which is not submitted in accordance with the provisions of this Article, or which contains terms other than those indicated in the invitation to tender, shall not be considered . 5 . Once a tender has been submitted it may not be withdrawn . Article 6 1 . The security for tender shall be 40 °/o of the amount of private storage aid indicated in the tender proposed by the tenderer. 2 . The tenderer may provide the security either in cash or in the form of a guarantee by an establish ­ ment complying with criteria laid down by each Member State . Each Member State shall notify the Commission of the criteria referred to in the preceding paragraph. The Commission shall in turn inform the other Member States . Article 7 1 . Tenders shall be examined in private session by the appropriate agencies of the Member States . Persons present at the examination shall be sworn to secrecy . 2 . Tenders submitted shall be transmitted anonymously by Member States to the Commission not later than 10 a.m . on the day following the dead ­ line for the submission of tenders specified in the invitation to tender. They shall be transmitted in accordance with the format shown in the Annex . Where no tenders are submitted Member States shall so inform the Commission by same deadline indi ­ cated in the preceding paragraph. For the period during which Summer Time applies in Italy the deadline for the submission of tenders shall be understood in that Member State to be put back by one hour. For the period during which Summer Time does not apply in Ireland and the United Kingdom, the deadline for the submission of tenders shall be understood in those Member States to be brought forward by one hour. Article 8 1 . On the basis of tenders submitted , the Com ­ mission shall decide, in accordance with the proce ­ dure laid down in Article 27 of Regulation (EEC) No 805 /68 , either to fix a maximum amount for private storage aid in the light of the criteria set out in the fourth subparagraph Article 4 ( 2) of Regulation (EEC) No 989/68 or to discontinue the invitation to tender . 2 . Where a maximum amount for private storage aid is fixed , the award shall be made to the tenderer or tenderers whose tenders quote amounts which are lower than or equal to this amount . Article 9 The appropriate agency of the relevant Member State shall inform all tenderers by registered letter of the outcome of their participation in the invitation to tender once the Commission Decision referred to in Article 7 ( 1 ) has been reached . Article 10 1 . The security for tender shall be released imme ­ diately in respect of tenders which are not considered . The security in respect of successful tenders shall not be released until the obligations referred to in Article 5 (3 ) (b ) have been fulfilled. However, the obligation to store the agreed quantity shall be regarded as fulfilled if 90 °/o or more but not more than 110 °/o of that quantity is placed in store and stored for the specified period . If less than 90 °/o of the quantity to which the tender for private storage aid relates is placed in store and stored for No L 28/64 Official Journal of the European Communities 1 . 2 . 74 the specified period, the security shall be forfeited in proportion to the quantity referred to in Article 5 (2 ) ( c ) not placed in store . 2 . The security shall not be forfeited if reasons of force majeure prevent the interested party from fulfilling the obligations referred to in Article 5 (3 ) (b ). Article 11 1 . The right to payment for aid is acquired at the moment when it is seen by the appropriate agency that the obligations referred to in Article 5 (3 ) ( b ) have been honoured . 2 . The payment of aid takes place at the request of the interested party at the latest on the fifteenth day after the date on which the right to payment was acquired . Article 12 Should the market situation make this necessary, the Commission may decide, in accordance with the procedure laid down in Article 27 of Regulation (EEC ) No 805/68 , to extend or shorten the storage period resulting from the application of the provi ­ sions of Article 5 (3 ) ( b ) ( cc ). Where the storage period is extended, a decision shall be taken in accordance with the same procedure to adjust the amount of the aid to allow for expenses incurred in connection with such extension . Article 13 This Regulation shall enter into force on 1 February 1974 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 31 January 1974. For the Commission The President FranÃ §ois-Xavier ORTOLI ANNEX Invitation to tender for private storage aid for beef and veal (Regulation (EEC) No /74) CCT Heading No 1 2 3 Tenderer's number Total quantity( in metric tons) Amount of aid 1 2 3 4 5 etc.